Citation Nr: 1449599	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a pulled shoulder muscle strain and if so, whether service connection is warranted.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for sinusitis. 

4.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty August 1989 to September 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and North Little Rock, Arkansas, respectively.  During the course of the appeal, the Veteran moved to Oklahoma and jurisdiction was transferred to the RO in Muskogee, Oklahoma.

In a January 2012 deferred rating decision, the Decision Review Officer indicated that in regard to the appeal for asthma, consideration should be given to the issues of bronchitis and upper respiratory infections based on the Veteran's April 2010 Notice of Disagreement (NOD).  In the April 2010 NOD, the Veteran stated that "[a]dditional accounts of bronchitis and upper respiratory infections (URI) point to the additional stress to the lungs due to asthma."  The Decision Review Officer directed that the Veteran be provided requisite notice concerning the potential bronchitis and URI claims and afforded a VA examination.  In February 2012, the RO sent the Veteran a letter which requested that he clarify whether he wanted to submit a claim for bronchitis and URI as secondary to his asthma claim.  In March 2012, the Veteran submitted a supplemental claim for compensation which did not include claims for bronchitis and URI.  Therefore, those claims are not before the Board. 

The issue of entitlement to service connection for sleep apnea was addressed in the aforementioned October 2011 decision.  As the Veteran's representative correctly pointed out in its February 2014 correspondence, the Veteran submitted a timely notice of disagreement with the 2011 denial in his VA Form 9 on other issues.  Therefore, the Board takes limited jurisdiction of the issue only in so far as it remands it for issuance of a statement of the case.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a pulled shoulder muscle strain, asthma, sinusitis, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1994 rating decision, the RO denied a claim for service connection for a pulled shoulder neck muscle due to evidence that the injury in service was a temporary condition which resolved with no chronic residuals.  The Veteran did not appeal, or submit additional evidence within one year of the denial.

2.  The evidence received since the prior denial of service connection for a pulled shoulder neck muscle was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).  

2.  The evidence received since the October 1994 rating decision is new and material, and the claim for entitlement to service connection for a pulled shoulder muscle strain is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for a pulled shoulder muscle strain.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence


In August 1994, the Veteran filed a claim for service connection for a "pulled shoulder/neck muscle."  In an October 1994 rating decision, the RO denied service connection for a pulled shoulder/neck muscle.  The RO denied service connection because although there was evidence of an in-service injury, it resolved with treatment and with no residuals.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the October 1994 rating decision is final.  

Once a decision becomes final, new and material evidence is required to reopen the previously denied claim, before the merits of the claim may be looked at again.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Since the previous denial, in April 2009, the Veteran submitted a claim for service connection for "muscular strain, and back shoulder blades."  In July 2009, the RO sent the Veteran a letter which informed him that he needed to submit new and material evidence for his claimed muscle strain, back/shoulder blades since it had previously been denied in an October 1994 rating decision.  In a September 2009 rating decision, the RO denied reopening the claim for a muscle strain due to the lack of submission of new and material evidence.  
In April 2010, the Veteran disagreed with the September 2009 rating decision.  He indicated that he received treatment for a pulled muscle strain during and post service.  He included private treatment records which show treatment for taut muscles and orthopedic complaints.  As this evidence had not been previously reviewed by agency makers, the Board finds that it is new evidence under 38 C.F.R. § 3.156(a).  

Moreover, the Board finds that the evidence is not only new, but also material.  It relates to unestablished facts necessary to substantiate the claim and also raises a reasonable possibility of substantiating the claim.  In that regard, the new evidence shows that the Veteran was treated for muscle strain/problems post-service, which was the basis for the previous denial. 

Accordingly, the Veteran's claim for service connection for a pulled shoulder muscle strain is reopened.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for pulled shoulder muscle strain having been submitted, the claim to reopen is granted.  




	(CONTINUED ON NEXT PAGE)
REMAND

First, in an October 2011 rating decision, the RO denied service connection for sleep apnea.  In May 2012, (within the body of an unrelated VA Form 9), the Veteran essentially expressed disagreement with the denial of his claim for sleep apnea.  Although the RO contacted the Veteran by phone in June 2012, and stated that "sleep apnea would not be addressed as it was denied within a year," it is unclear to the Board why this was the response.  Regardless, where a claimant files a notice of disagreement, and the RO has not issued a Statement of the Case (SOC), the issue must be remanded to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Second, in the Veteran's April 2010 NOD, he stated that in 1997 and 2007, he sought treatment for his muscle strains at the Valley View Hospital and with Dr. R.M.  See notice of disagreement, uploaded April 1, 2010, for full name.  He indicated that he attached records from Dr. R.M. in support of his statement.  However, the only document included was a one page chart from 2007 in which the name of the treating professional was not listed, but appeared to indicate that an x-ray and physical examination were conducted and "hypo seg, M/S taut, and posture" were checked.  

Further, in April 2010, the RO requested medical records from Carilion Stonewall Jackson Hospital (Stonewall Jackson).  In May 2011, Stonewall Jackson replied that it could not fulfill the request because the authorization period was expired.  It requested that the RO resubmit a valid authorization form.  It does not appear that the authorization form was ever resubmitted. 

In August 2014, the Veteran submitted a letter which indicated that he was treated at the OU Mid-Del Family Practice Medical Clinic in Del City, Oklahoma.  He indicated that he was unable to obtain copies of the x-ray films taken, but agreed to provide authorization to obtain them.  

As it appears that relevant private medical records are missing, reasonable efforts to obtain the private records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

The RO previously requested records from Valley View Hospital, which replied that the Veteran did not receive treatment during the time listed or for the conditions listed.  On remand, the Veteran should be given another opportunity to produce the medical records from his alleged treatment in 1997 from Valley View Hospital or to specify and provide authorization for the release of his records.  

Third, in August 2014, the Veteran submitted medical records from OU Physicians after certification to the Board.  The RO has not issued a Supplemental Statement of the Case (SSOC) in response to the newly associated records.  Thus, the Veteran's claim must be remanded for RO review of the new evidence.  See 38 C.F.R § 19.31 (b)(1) (2013).

Fourth, the service treatment records show that in March 1990, the Veteran was treated for nasal congestion, mild tenderness over maxillary sinuses and an upper respiratory infection.  In May 1990, he reported chest pains and problems with breathing and indicated that he used an inhaler.  In April 1992, he was treated with nasal steroids.  In September 1992, he was treated for mild upper respiratory symptoms and allergies.  In April 1993, the Veteran complained of chest congestion and was diagnosed with tracheobronchitis.  In March, April and June 1993, he was treated for seasonal allergic rhinitis.  VA and private treatment records indicate that the Veteran has been treated for sinusitis and asthma.

The Veteran was not afforded a VA examination in connection with his claims for sinusitis and asthma.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's asthma or sinusitis are related to in-service respiratory complaints.
Further, there is evidence that the Veteran's asthma may be affected by his sinusitis.  Specifically, a February 2013 VA treatment note indicates, "allergic rhinitis and chronic sinusitis.  These cause or [exacerbate] his asthma."  As there is no adequate opinion of record which addresses whether the Veteran's asthma is directly or secondarily related to service, the Board finds that a remand is necessary to address all theories of entitlement.  See McLendon, supra; see also Allen v. Brown, 7 Vet. App. 439 (1995) (service connection available where a Veteran's non-service connected disability is aggravated by his service-connected disability).

Fifth, the Veteran was afforded a VA examination in April 2012, in connection with his pulled shoulder muscle strain claim.  The examiner noted that the Veteran did not have a current injury or have ever been diagnosed with a muscle injury.  He noted that the Veteran injured his left trapezius in 1991 while weight lifting and the condition resolved.  He noted that the Veteran still had occasional pain in his left trapezius, although the shoulder joint was not involved.  The Veteran was noted as asymptomatic.  Muscle strength testing revealed normal strength for all tested fields.  No further medical opinion was provided.  

The Board has ordered further development in regard to the Veteran's claim for service connection for a pulled shoulder muscle strain.  If based on the development sought, an addendum opinion/examination is warranted, the AOJ should arrange for such an addendum opinion/examination.  Although the April 2012 examiner noted that the Veteran was asymptomatic, he may still meet the service connection requirements of a "current disability" if there is evidence of a disability at the time the Veteran filed his claim or during the pendency of the claim, even if the disability resolved prior to the VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Finally, since the electronic claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:
1.  Issue a Statement of the Case that addresses the issue of entitlement to service connection for sleep apnea.  Inform the Veteran that he must perfect a timely appeal for that issue to be considered by the Board.  (See May 2012 VA Form 9 for unrelated claims where Veteran requests reconsideration of sleep apnea claim.)  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2.  Obtain VA treatment records pertaining to the Veteran that are not already of record.

3.  Contact the Veteran and request that he provide or authorize the release of records (including any x-ray reports) from Dr. R.M., Stonewall Jackson Hospital, OU Mid-Del Family Practice Medical Clinic and Valley View Hospital as well as any other records, not already of record, that are relevant to the claims.  See notice of disagreement, uploaded in VBMS April 1, 2010, for full name of Dr. R.M.  

All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records, the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).  The Veteran must then be given an opportunity to respond.

4.  Then, schedule the Veteran for appropriate VA examination(s).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is asked to offer opinions as to the following questions:

Sinusitis 

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sinusitis began in or is related to active service.

The examiner's attention is directed to March 1990 service treatment records which indicate that the Veteran was treated for nasal congestion, mild tenderness over maxillary sinuses, and an upper respiratory infection.  In April 1992, he was treated with nasal steroids.  In September 1992, he was treated for mild upper respiratory symptoms and allergies.  In April 1993, the Veteran complained of chest congestion and was diagnosed with tracheobronchitis.  In March, April and June 1993, he was treated for seasonal allergic rhinitis.  

Asthma

(a)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's asthma began in or is related to active service.

The examiner's attention is directed to the May 1990 service treatment notes where the Veteran reported chest pains and problems with breathing and indicated that he used an inhaler.

(b)  If you find that the Veteran's sinusitis is related to service, opine whether it is at least as likely as not (a 50 percent probability or greater) that any asthma conditions are caused by the Veteran's sinusitis.

(c)  If you find that the Veteran's sinusitis is related to service, opine whether it is at least as likely as not a 50 percent probability or greater) that the asthma is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's sinusitis.

The examiner's attention is directed to a February 26, 2013 VA treatment note which indicates, "allergic rhinitis and chronic sinusitis.  These cause or [exacerbate] his asthma."  Uploaded in Virtual VA on May 20, 2013, labeled CAPRI.

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's asthma disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the sinusitis.  

The examiner should provide a complete rationale for the conclusions reached.  

5.  If, based on the development sought above, evidence becomes of record of a diagnosis of a current shoulder muscle strain, an addendum opinion/examination will be required to determine its etiology.  Specifically, if a diagnosis is shown, the examiner is asked to opine whether it is at least as likely as not that the current muscle strain is related to the documented in-service weightlifting injury.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After the above development has been completed, readjudicate the claims in light of all of the evidence of record, including a review of the August 2014 medical records submitted by the Veteran, as well as any evidence added pursuant to this remand.  If the issues remain denied, the Veteran should be provided with a SSOC as to the issues, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


